Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 05/03/2022.
	Allowable Subject Matter
Claims 3, 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites wherein the handle further comprises a third physically manipulable interface and wherein, when moved, the third physically manipulable interface is adapted to move the proximal expandable element while the distal expandable element remains stationary, claim 19 recites a pin positioned to block a movement of the first physically manipulable interface and the second physically manipulable interface, a keyhole accessible from a side of the handle, and a key configured to pass into the keyhole and make physical contact with the pin.  Claim 20 recites wherein the elongated member comprises a first shaft, a second shaft, a third shaft, and a fourth shaft and wherein the first shaft is concentrically positioned around the second shaft, the second shaft is concentrically positioned around the third shaft, and the third shaft is concentrically positioned around the fourth shaft.
The Office agrees the art of record fails to teach or suggest these features.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 12, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0106302 (Ortiz).
Regarding claims 1, 2, 4, 6, 7, 28, 29 Ortiz discloses as shown in Figures 1-4, 6-10 a device capable of removing unwanted material from a vessel of a patient, wherein the device comprises: an elongated member (elongate body 12, see paragraph [0027]) having a first proximal end and a first distal end; a proximal expandable element (tubing element 18a, see paragraph [0028]) having a first proximal end point and a first distal end point, wherein the first proximal end point is attached to a first portion of the elongated member and wherein the first distal end point is attached to a second portion of the elongated member; a distal expandable element (tubing element 18b, see paragraph [0028]) having a second proximal end point and a second distal end point, wherein the second proximal end point is attached to a third portion of the elongated member, wherein the second distal end point is attached to a fourth portion of the elongated member, and wherein the first portion, second portion, third portion, and fourth portion represent different locations along the elongated member; a handle in physical communication with the elongated member, wherein the handle comprises a first physically manipulable interface (element 20a, see paragraph [0028]) and a second physically manipulable interface (element 20b, see paragraph [0028]), wherein, when moved, the first physically manipulable interface is adapted to mechanically expand or contract the proximal expandable element independent of the distal expandable element, and wherein, when moved, the second physically manipulable interface is capable of moving the proximal expandable element without moving the distal expandable element or move the distal expandable element without moving the proximal expandable element; wherein the first physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the proximal expandable element expands or contracts, wherein the first physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the proximal expandable element expands or contracts, wherein the second physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the distal expandable element moves while the proximal expandable element remains stationary, element, and wherein, upon being mechanically expanded, the distal expandable element is capable of  anchoring the device in the vessel such that the distal expandable member opposes movements of the proximal member. See paragraph [0028].
To be clear, since Ortiz discloses the distal expandable element (tubing element 18b) expands to contact the lumen wall and hold its position, it follows that it is capable of anchoring the device in the vessel wall (by holding its position) vessel such that the distal expandable member opposes movements (in the form of axial or forward and movements) of the proximal member.
Regarding claim 12, Oritiz discloses  wherein the proximal expandable element is defined by a first braid structure, wherein the distal expandable element is defined by a second braid structure, wherein the second braid structure is equivalent to the first braid structure. See figure 2.
Regarding claim 30, The Office interprets Oritiz as disclosing wherein, upon adopting one of the plurality of different geometric shapes other than the linear shape, the distal expandable element is adapted to not collapse upon an application of up to 25 Newtons of force, because it is conditional limitation, and Oritiz discloses the alternate condition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0276922 (McLain et al.) in view of U.S. Patent Publication Number 2006/0095116 (Bolduc et al.)
Regarding claim 1,  McLain discloses as shown in Figures 1-8 a device capable of removing unwanted material from a vessel of a patient, wherein the device comprises: an elongated member (inner catheter 32, see paragraph [0021]) having a first proximal end and a first distal end; a proximal expandable element (filter basket 40, see paragraph [0022]) having a first proximal end point and a first distal end point, wherein the first proximal end point is attached to a first portion of the elongated member and wherein the first distal end point is attached to a second portion of the elongated member; a distal expandable element (filter basket 60, see paragraph [0022]) having a second proximal end point and a second distal end point, wherein the second proximal end point is attached to a third portion of the elongated member, wherein the second distal end point is attached to a fourth portion of the elongated member, and wherein the first portion, second portion, third portion, and fourth portion represent different locations along the elongated member, the distal expandable element is capable of  anchoring the device in the vessel such that the distal expandable member opposes movements of the proximal member.
To be clear, Since McLain discloses the distal expandable element (filter basket 60, see paragraph [0022]) forms a seal with the lumen and shows contact with the lumen see Figure 8 and paragraph [0039]; it follows it is capable of  anchoring the device in the vessel (through the force of friction) such that the distal expandable member opposes movements (in the form of axial or forward and movements) of the proximal member.
McLain fails to disclose  a handle in physical communication with the elongated member, wherein the handle comprises a first physically manipulable interface and a second physically manipulable interface, wherein, when moved, the first physically manipulable interface is adapted to mechanically expand or contract the proximal expandable element independent of the distal expandable element, and wherein, when moved, the second physically manipulable interface is adapted to mechanically expand or contract the distal expandable element independent of the proximal expandable element, wherein the first physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the proximal expandable element expands or contracts, wherein the second physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the distal expandable element expands or contracts.
Bolduc, from a related field of endeavor teaches a similar device as shown in Figure 35 which includes a handle (handle 212, see paragraph [0220]) in physical communication with an elongated member, wherein the handle comprises a first physically manipulable interface (proximal sliding knob 324, see paragraph [0224]) and a second physically manipulable interface (distal sliding knob 326, see paragraph [0224]), wherein, when moved, the first physically manipulable interface is adapted to mechanically expand or contract a proximal expandable element (independent of the distal expandable element, and wherein, when moved, the second physically manipulable interface is adapted to mechanically expand or contract the distal expandable element independent of the proximal expandable element, wherein the first physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the proximal expandable element expands or contracts, wherein the second physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the distal expandable element expands or contracts, for the purpose of more precisely remotely manipulate release wire. See paragraphs [0191], [0224].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McLain to include the handle with the distal sliding knob 326 and proximal sliding knob 324 and couple them to collapse wires 48, and 68 such that a handle in physical communication with the elongated member, wherein the handle comprises a first physically manipulable interface and a second physically manipulable interface, wherein, when moved, the first physically manipulable interface is adapted to mechanically expand or contract the proximal expandable element independent of the distal expandable element, and wherein, when moved, the second physically manipulable interface is adapted to mechanically expand or contract the distal expandable element independent of the proximal expandable element, wherein the first physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the proximal expandable element expands or contracts, wherein the second physically manipulable interface is a slider configured to be moved axially along a length of the handle and wherein, upon moving the slider axially along the length, the distal expandable element expands or contracts, in order to more precisely remotely manipulate release wire.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0276922 (McLain et al.) in view of U.S. Patent Publication Number 2006/0095116 (Bolduc et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2011/0213403 (Aboytes)
Regarding claims 8, 9 McLain view of Bolduc fails to disclose wherein the proximal expandable element comprises a braid having a proximal portion and a distal portion, wherein the braid of the proximal portion is denser or stiffer relative to the braid of the distal portion.
Aboytes, from the same field of endeavor teaches a similar device as shown in Figure 2C with a braid where portion is denser or stiffer relative to another, for the purpose of capturing and holding debris within the braid. See paragraph [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McLain such that 30-70% of the surface area of the proximal expandable element is denser or stiffer relative to 70-30% of the surface area of the proximal expandable element in order to configure 70-30% of the surface area of the proximal expandable element able to receive debris to be filtered out.  
Regarding claims 10, 11 McLain view of Bolduc fails to disclose wherein the distal expandable element comprises a braid having a proximal portion and a distal portion, wherein the braid of the distal portion is denser or stiffer relative to the braid of the proximal portion.
Aboytes, from the same field of endeavor teaches a similar device as shown in Figure 2C with a braid where portion is denser or stiffer relative to another, for the purpose of capturing and holding debris within the braid. See paragraph [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by McLain such that 30-70% of the surface area of the distal expandable element is denser or stiffer relative to 70-30% of the surface area of the distal expandable element in order to configure 70-30% of the surface area of the proximal expandable element able to receive debris to be filtered out.  

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication Number 2007/0106302 (Ortiz).
Regarding claim 13, Ortiz discloses  wherein the proximal expandable element is defined by a first braid structure (braid covering 18a), wherein the distal expandable element is defined by a second braid structure (braid covering 18b), wherein the second braid structure is equivalent to the first braid structure rotated 180 degrees. See figure 2.
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device disclosed by Ortiz by rearranging the orientation of the braid covering 18b such that it was equivalent to the first braid structure rotated 180 degrees, because it would only require the rearrangement of parts without changing how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0106302 (Ortiz) in view of U.S. Patent Number 6,808,520 (Fourkas et al.)Regarding claims 14-16, Ortiz fails to disclose a hub valve and a sheath, wherein the hub valve is defined by an enclosure, a first opening in a first end of the enclosure, a second opening in a second end of the enclosure, and an actuator extending upward out of the enclosure and wherein the sheath is coupled to the second opening.
Fourkas, from the same field of endeavor teaches a similar device as shown in Figures 1, 8 where the device includes a hub valve (adapter 21, see  col. 6, lines 40-65) and a sheath (elongate sheath tube 12, col. 6, lines 40-65), wherein the hub valve is defined by an enclosure, a first opening (forward or distal opening of body 22) in a first end of the enclosure, a second opening (rear or proximal opening of body 22)in a second end of the enclosure, and an actuator (actuator members 66, see col. 7, lines 65-68) extending upward out of the enclosure and wherein the sheath is coupled to the second opening.
Fourkas, discloses when the actuator (66) is depressed, the hub valve is configured to receive an elongated member through the first opening and allow the elongated member to pass through the second opening and through the sheath, wherein, when the actuator is not depressed, the hub valve is configured to create a seal around a surface of the elongated member, for the purpose of creating a seal around the elongate device which is guided by the sheath. see col. 11, lines 39-58.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the sheath disclosed by Fourkas into the device disclosed by Ortiz, in order to better direct the elongate member as it is advanced through the body and create a seal around it.
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0106302 (Ortiz) in view of U.S. Patent Number 6,808,520 (Fourkas et al.) as applied to claim 14 above, and further in view of U.S. Patent Publication Number 2003/0073953 (Mische et al.)
 Regarding claims 17, 18 Oritiz fails to disclose a suction source coupled to a portion of the hub and in pressure communication with the sheath, wherein the suction source is a syringe.
Mische et al. from the same field of endeavor teaches a similar device with a sheath used for the same purpose of directing an elongate body through the body, where a suction source coupled to a portion of the hub and in pressure communication with the sheath, wherein the suction source is a syringe, for the purpose of drawing a fluid into the sheath.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the suction source disclosed by Miche in the device disclosed by Oritiz and Fourkas in order to withdraw fluid into the sheath.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. The applicant argues claim 1 is distinguishable from Oritiz because Oritiz teaches a device that is configured to traverse or move through a lumen.  In response, the office respectfully disagrees. Traversing or moving through a lumen is not mutually exclusive with the distal expandable element is capable of  anchoring the device in the vessel such that the distal expandable member opposes movements of the proximal member.
Oritiz explicitly discloses the expandable elements are configured to “hold position their position against the lumen wall”. See paragraphs [0030], [0031], [0046].  Since the distal expandable element is a part of the device and holds it position, it follows that it is capable of anchoring the device in the vessel wall (by holding its position) vessel such that the distal expandable member opposes movements (in the form of axial or forward and movements) of the proximal member.
The applicant’s remarks do not address where Oritiz explicitly discloses the expandable elements are configured to “hold position their position against the lumen wall”. See paragraphs [0030], [0031], [0046].
Claim 1 recites “wherein, upon being mechanically expanded, the distal expandable element is capable of  anchoring the device in the vessel such that the distal expandable member opposes movements of the proximal member” and the applicant describes their own distal expandable element traversing and moving through the body lumen prior to it being expanded in paragraph [0308] and Figures 12, 13, 22, 23.
	Since Oritiz discloses an expandable element which traversing and moving through the body lumen prior to it being expanded; See paragraphs [0030], [0031], [0046]; the Office remains unclear why the claimed is different.
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The applicant just generally states the amendments to claim 1 are distinguishable over the rejection of claim 1 under McLain et al. in view of Bolduc et al.
In response the Office respectfully disagrees since McLain discloses the distal expandable element (filter basket 60, see paragraph [0022]) forms a seal with the lumen and shows contact with the lumen see Figure 8 and paragraph [0039]; it follows it is capable of  anchoring the device in the vessel (through the force of friction) such that the distal expandable member opposes movements (in the form of axial or forward and movements) of the proximal member.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771